Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 24, 2016

The Court of Appeals hereby passes the following order:

A16A1698. IN RE: ESTATE OF: LOUISE RAY BURKHALTER.

      After the death of Louis Ray Burkhalter, two of the beneficiaries of her estate
sought permission to file a petition for declaratory judgment. The trial court granted
the beneficiaries requests to file a petition for declaratory judgment, but refused to
interpret Burkhalter’s will. The executors appeal.
      Our State Constitution grants the Georgia Supreme Court jurisdiction over
appeals in “[a]ll cases involving wills.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III
(3). “The Georgia Supreme Court has interpreted this language to mean only those
cases where the validity or construction of a will is the main issue on appeal.” In re
Estate of Farkas, 325 Ga. App. 477, 478 (1) (753 SE2d 137) (2013). Because the
resolution of this case may require an evaluation of the meaning of Burkhalter’s will,
it appears that jurisdiction may lie in the Supreme Court. As the Supreme Court has
the ultimate responsibility for determining appellate jurisdiction, see Saxton v.
Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this appeal
is hereby TRANSFERRED to the Supreme Court.

                                        Court of Appeals of the State of Georgia
                                                                             05/24/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.